EXAMINER’S AMENDMENT

 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Gregory Helding– 2/15/22.
The application has been amended as follows: 

1.	(Currently amended) A system to reduce audio delay for mixed mode delivery of audio transmissions, the system comprising:
a communication interface configured to be communicatively coupled to a communication network; and
an electronic processor, coupled to the communication interface, and configured to
receive, via the communication interface, a group call request for a talkgroup, 
transmit, in response to receiving the group call request, a call grant message to a plurality of subscriber units, the plurality of subscriber units affiliated with the talkgroup, 
determine, using a machine learning algorithm, a subset of the plurality of subscriber units based on a call grant response time; [[and]]
while a transmission hold-off timer has not expired, when a call grant response has been received from each of the subscriber units of the subset, forward an audio transmission to the subset based on the group call request; and
hold the audio transmission until a call grant response has been received from a subscriber unit associated with at least one critical user identifier, regardless of a transmission hold-off timer status.


6. 	(Cancelled) 




receiving, via a communication interface communicatively coupled to a communication network, a group call request for a talkgroup, 
transmitting, in response to receiving the group call request, a call grant message to a plurality of subscriber units, the plurality of subscriber units affiliated with the talkgroup, 
determining, with an electronic processor using a machine learning algorithm, a subset of the plurality of subscriber units based on a call grant response time; [[and]]
while a transmission hold-off timer has not expired, forwarding an audio transmission to the subset based on the group call request when a call grant response has been received from each of the subscriber units of the subset; and
holding the audio transmission until a call grant response has been received from a subscriber unit associated with at least one critical user identifier, regardless of a transmission hold-off timer status.


16. 	(Cancelled) 



Allowable Subject Matter
	Claims 1-5, 7-15, 17-20 are allowed.

Closest references found:
("20120082098")


a communication interface configured to be communicatively coupled to a communication network; and
an electronic processor, coupled to the communication interface, and configured to
receive, via the communication interface, a group call request for a talkgroup, 
transmit, in response to receiving the group call request, a call grant message to a plurality of subscriber units, the plurality of subscriber units affiliated with the talkgroup, 
determine, using a machine learning algorithm, a subset of the plurality of subscriber units based on a call grant response time; [[and]]
while a transmission hold-off timer has not expired, when a call grant response has been received from each of the subscriber units of the subset, forward an audio transmission to the subset based on the group call request; and
hold the audio transmission until a call grant response has been received from a subscriber unit associated with at least one critical user identifier, regardless of a transmission hold-off timer status.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649